Case: 13-15838   Date Filed: 10/24/2014   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15838
                        Non-Argument Calendar
                      ________________________

                       Agency No. A088-053-032



WILLIAM ANTONIO ALAS-MURCIA,

                                             Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                             Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 24, 2014)

Before WILLIAM PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-15838     Date Filed: 10/24/2014   Page: 2 of 7


      William Alas-Murcia seeks review of the Board of Immigration Appeals’

final order affirming the Immigration Judge’s denial of his application for

temporary protected status (“TPS”). On appeal, Mr. Alas-Murcia argues that the

Attorney General exceeded his authority and contravened Congressional intent in

the manner in which he promulgated regulations governing TPS applications.

                                          I

      We generally review questions of law de novo. De Sandoval v. U.S. Att’y

Gen., 440 F.3d 1276, 1278 (11th Cir. 2006). We evaluate whether an agency’s

regulation impermissibly conflicts with its governing statute by applying the two-

step test articulated in Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837 (1984). Scheerer v. U.S. Att’y Gen., 445 F.3d 1311, 1318 (11th Cir.

2006). First, we determine “whether Congress has directly spoken to the precise

question at issue.” Id. (quotations omitted). If Congress’ intent is clear, we, “as

well as the agency, must give effect to the unambiguously expressed intent of

Congress.”   Id. at 1318-19 (quotation omitted).      If Congress has not directly

addressed the matter or the statute is ambiguous with respect to the matter, we

move “to Chevron’s second step to decide whether the agency’s regulation is based

on a permissible construction of the statute.” Id. at 1319 (quotation and bracket

omitted). Where Congress gives an express delegation of authority to the agency

to elucidate a specific provision of the statute by regulation, as opposed to failing


                                         2
              Case: 13-15838     Date Filed: 10/24/2014   Page: 3 of 7


to address the precise question, “the agency's legislative regulations are given

controlling weight unless they are arbitrary, capricious, or manifestly contrary to

the statute.” Id. (quotations omitted).

      TPS is authorized by 8 U.S.C. §1254a, and “allows eligible nationals of a

foreign state to temporarily remain in the United States during the pendency of that

state’s designation for the TPS program.” Cervantes v. Holder, 597 F.3d 229, 231

(4th Cir. 2010). The Attorney General may designate any foreign state for TPS if,

among other things, he finds that “there has been an earthquake, . . . or other

environmental disaster in the state resulting in a substantial, but temporary,

disruption of living conditions in the area affected.” Immigration and Nationality

Act (“INA”) § 244(b)(1)(B)(i), 8 U.S.C. § 1254a(b)(1)(B)(i).

      On March 9, 2001, the Attorney General designated El Salvador under the

TPS program due to devastating earthquakes that occurred in that country in

February of 2001. See Designation of El Salvador Under Temporary Protected

Status Program (“El Salvador Designation”), 66 Fed. Reg. 14214-01.               El

Salvador’s designation for TPS has been continually extended, and the current

extension remains in effect until March 19, 2015.           See Extension of the

Designation of El Salvador for Temporary Protected Status, 78 Fed. Reg. 324 18-

01.




                                          3
               Case: 13-15838     Date Filed: 10/24/2014    Page: 4 of 7


      Any alien who is a national of a designated foreign state may be granted

TPS if:

      (i)     the alien has been continuously physically present in the United States
              since the effective date of the most recent designation of that state;
      (ii)    the alien has continuously resided in the United States since such date
              as the [Attorney General] may designate;
      (iii)   the alien is admissible as an immigrant, except as otherwise provided
              under paragraph (2)(A), and is not ineligible for [TPS] under
              paragraph (2)(B); and
      (iv)    to the extent and in a manner which the [Attorney General]
              establishes, the alien registers for the [TPS] under this section during a
              registration period of not less than 180 days.

INA § 244(c)(l)(A), 8 U.S.C. § 1254a(c)(l)(A).

                                           II

      In initially designating El Salvador under the TPS program, the Attorney

General stated that the designation and registration period would remain in effect

from March 9, 2001, until September 9, 2002. See El Salvador Designation, 66

Fed. Reg. at 14214. The Attorney General’s designation noted that individuals

who met the requirements for TPS could apply within the initial registration

period. Id. Individuals who did not apply during the initial registration period

could register during any subsequent extension of designation if they met the

requirements set forth in 8 C.F.R. § 244.2(f)(2). Id.

      Pursuant to 8 C.F.R. § 244.2, aliens who do not apply for TPS during the

initial registration period can file TPS applications during any subsequent



                                           4
                Case: 13-15838        Date Filed: 10/24/2014   Page: 5 of 7


extension of the designation if they meet the statutory requirements and, at the time

of the initial registration period:

       (i)     the applicant [was] a nonimmigrant or ha[d] been granted voluntary
               departure status or any relief from removal;
       (ii)    The applicant ha[d] an application for change of status, adjustment of
               status, asylum, voluntary departure, or any relief from removal which
               is pending or subject to further review or appeal;
       (iii)   The applicant [was] a parolee or ha[d] a pending request for reparole;
               or
       (iv)    The applicant [was] a spouse or child of an alien currently eligible to
               be a TPS registrant.

8 C.F.R. § 244.2(f)(2).

       Mr. Alas-Murcia filed his application for TPS on October 9, 2003, over one

year after the initial registration period ended. Because Mr. Alas-Murcia failed to

file his application during the initial registration period or demonstrate his

eligibility for late initial registration under §244.2(f)(2), the IJ and the BIA

properly found him ineligible for TPS. Mr. Alas-Murcia argues, however, that the

registration requirements for TPS set forth in § 244.2 conflict with Congressional

intent concerning TPS applications.

       We have thoroughly considered Mr. Alas-Murcia’s challenges to the

regulation at issue and find them without merit. Congress gave the Attorney

General the express delegation of authority to determine and define the registration

period, which he did by issuing 8 C.F.R. § 244.2. See INA § 244(c)(1)(A)(iv), 8

U.S.C. § 1254a(c)(1)(A)(iv). We find that the Attorney General's promulgation of


                                              5
              Case: 13-15838      Date Filed: 10/24/2014   Page: 6 of 7


§ 244.2 was based on a reasonable interpretation of § 1254a (c)(1)(A)(iv) and was

not arbitrary, capricious, or manifestly contrary to law. See Chevron, 467 U.S. at

844.

       The statutory language contemplates the Attorney General setting a specific

time period for aliens to apply for TPS. See INA § 244(c)(1)(A)(iv), 8 U.S.C. §

1254a(c)(1)(A)(iv). Although §1254a(c)(l)(A)(i) provides that, to be eligible for

TPS, an alien must have been continuously present in the United States since the

“most recent designation,” that does not make the regulatory creation of an initial

registration period manifestly contrary to the statute. Indeed, the statutory phrase

“most recent designation” has consistently been interpreted to refer to the initial

registration period designated by the Attorney General. See Cervantes, 597 F.3d at

235 (“[T]he statutory phrase ‘most recent designation’ merely distinguishes the

current designation of a foreign state for the TPS program from any prior TPS

program designations of that same foreign state.”); De Leon-Ochoa v. Att’y Gen.,

622 F.3d 341, 355 (3d Cir. 2010) (rejecting petitioners’ argument that the phrase

“most recent designation” should be read to refer the most recent extension of a

state’s TPS designation, rather than the initial designation of a state for TPS).

       Nor does the creation of an initial registration period render the remaining

statutory requirements for TPS eligibility superfluous. See INA § 244(c)(1)(A)(i)-

(iv), 8 U.S.C. § 1254a(c)(1)(A)(i)-(iv).       Finally, the creation of the initial


                                           6
              Case: 13-15838     Date Filed: 10/24/2014    Page: 7 of 7


registration period is consistent with the fact that Congress expressly indicated that

TPS was to apply to those aliens already in the United States, and was not meant to

provide aliens with an incentive to come to the United States seeking such relief.

See INA § 244(c)(5), 8 U.S.C. § 1254a(c)(5). See also Temporary Protected

Status, Exception to Registration Deadlines, 63 Fed. Reg. 63593-01 (stating that

the late registration exception is “not intended to extend to persons who arrived in

the United States . . . after the designation was made.”). We therefore defer to the

Attorney General's formulation of the initial registration period.

                                         III

      We deny Mr. Alas-Murcia’s petition for review.

      PETITION DENIED.




                                          7